Title: From George Washington to Brigadier Generals George Clinton and Alexander McDougall, 2 May 1777
From: Washington, George
To: Clinton, George,McDougall, Alexander



Gentn
Morristown May 2d 1777.

The necessity of having regular Magazines of Provision for subsisting the Army, wheresoever It may act, and the late destruction of the Stores at Danbury, have induced Congress to take the matter into consideration & to come into the Resolves which accompany this.
By these you will perceive, that One object of their deliberation was, to have immediate measures taken for the removal of the Stores of Provision, which from their present situation may be liable to the same accident, those at Danbury were. In a particular manner, they have directed the removal of such, as are at Derby, Salisbury, Canaan & Sharon in the State of Connecticut, leaving the same, however, subject to my approbation. The reasons, which induced them, to fix on Ulster County in the first Instance, as the place, to which they should be transported, appear to me strong & well founded. They are apprehensive, if the Enemy should penetrate the Country by Hudsons River and this Army should be under the necessity of marching up It, on the West side, that It would be greatly distressed for Necessary Supplies; that Country affording but little in the meat kind; whereas, should It pass the River, into that part of the State of N. York, lying to the Eastward, they can be had from Connecticut & Massachusetts. I must therefore request, that you will transmit the inclosed Letters after perusing & sealing them to the several persons, for whom they are intended, that the Stores without loss of time may be removed agreable

to circumstances and the intention of Congress. You will also observe, that, the laying up of Magazines of Flour in Ulster, has been a further Subject of their consideration and should be duly attended to.
As you are much better acquainted with the places, that will be proper, not only to deposit the Stores at which are to be removed, but also the Flour Magazines, than I am, I must request, that you will point them out to the Officers to be concerned in the business, who are to follow your directions. Indeed, I wish One of you to see the places, if the situation of affairs will justifye it, unless your intimate knowledge of the Country should make it unnecessary, and that they may not be left to the whim & capricious choice of the Officers who may be incompetent to the purpose. They cannot, under the Terms of the Resolve, be deposited nearer the River, than Twenty miles; For my own part, I would wish them to be placed, Thirty miles off or more, if circumstances will admit it. they would be more secure against the designs of the Enemy, should they ever attempt to destroy them. It will be absolutely necessary that some Work should be thrown up to cover them & a Guard of Militia posted for their protection. If these are not done, much injury may be derived from the Schemes & villainy of the disaffected. I am Gentn Yr Most Obedt Servt

Go: Washington

